Action on a bond and mortgage, the lien- of which was junior to that of a mortgage previously foreclosed and which extinguished the security for the bond and mortgage in suit. Order granting plaintiff’s motion for summary judgment under rule 113 of the Rules of Civil Practice, and judgment entered pursuant thereto, unanimously affirmed, with ten dollars costs and disbursements. (Weisel v. Hagdahl Realty Co., Inc., 241 App. Div. 314; Brenek v. Bednar, 243 id. 622; Shields v. DiGiacomo, ante, p. 826, decided herewith.) Present — Hagarty, Carswell, Davis, Adel and Taylor, JJ.